Exhibit 10.6. Loan Conversion Agreement
 
 


LOAN CONVERSION AGREEMENT


This Loan Conversion Agreement (“Agreement”) is entered into by and between
HotApp International, Inc., a Delaware company (hereinafter the “Company”) and
Singapore eDevelopment Limited, a Singapore company (hereinafter “Creditor”),
effective as of this the 13th day of July 2015 (the “Conversion Date”).
 
*WITNESSETH*
 
WHEREAS, on or about December 28, 2014, Creditor did loan to the Company the sum
of $5,250,553.92 Singapore Dollars (or $3,888,435.10 USD as of exchange rate on
July 10, 2015) (the “Indebtedness”) which amount is evidenced by a promissory
note dated as of even date therewith (“Promissory Note”),
 
WHEREAS, the Company plans to uplist its common stock, currently approved to
trade on the OTCQB market, and in addition, is desirous of raising capital to
fund its operations (“Financing”), and the Company and Creditor, as the
Company’s largest shareholder, acknowledge that the existence of the
Indebtedness will be an impediment to the uplisting and/or fund raising process,
 
WHEREAS, as a result of the forgoing and certain other good and valuable
consideration acknowledged by the parties, Creditor desire to convert the entire
Indebtedness into common stock of the Company in full satisfaction of the
Indebtedness.
 
***
NOW THEREFORE, the undersigned parties to this Agreement hereby mutually agree
to all of the following:
 
SECTION I
 
CONVERSION OF INDEBTEDNESS;
 
ISSUANCE OF COMMON STOCK AND
 
CANCELATION OF PROMISSORY NOTE
 
1.01. Conversion of Indebtedness. In exchange for good, valuable and mutual
considerations, the receipt and sufficiency of which is hereby acknowledged by
the parties, Creditor, as of the Conversion Date, hereby converts the entire
Indebtedness into 777,687 shares of common stock of the Company (“Common
Stock”), at a conversion price of $5.00 per share (rounded to the nearest full
share), in full satisfaction of the Indebtedness.
 
1.02. Cancelation of Promissory Note and Issuance of Common Stock.
 
(a). As of the Conversion Date, the Creditor hereby cancels and forfeits the
Promissory Note and shall deliver the Promissory Note to the Company marked
“cancelled” and “satisfied in full” as soon as practicable following the
execution of this Agreement.
 
(b). Within ten (10) days from the date hereof, the Company will issue the
Common Stock to the Creditor.
 
 
 

--------------------------------------------------------------------------------

 
 
1.03. Complete Release by Creditor. As of the Conversion Date, Creditor
irrevocably and unconditionally releases, acquits, and forever discharges the
Company, its transferees, assigns, and any successors, from any and all known or
unknown claims, charges, promises, actions, or similar rights that the Creditor
presently may have (“Claims”) relating in any way to its rights to collect the
Indebtedness. Creditor understands that the Claims that it is releasing might
arise under many different laws (including statutes, regulations, other
administrative guidance, and common law doctrines), and include without
limitation claims such as breach of contract, implied contract, promissory
estoppel, or claims under any federal, state or local statute, law, order or
ordinance.
 
SECTION II
 
CREDITOR’S REPRESENTATIONS AND WARRANTIES
 
Creditor hereby represents and warrants to the Company as follows;
 
(a). Creditor is acquiring the Common Stock for investment purposes and not with
a view to resell or otherwise transfer the Common Stock,


(b). Creditor is an “Accredited Investor” as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended,


(c). the Common Stock has not been registered under any state or federal
regulation and is "restricted securities" and the certificate will contain the
following restrictive legend:


The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "Act") or any state
securities law. These shares have been acquired for investment and may not be
offered for sale, hypothecated, sold or transferred, nor will any assignee or
transferee thereof be recognized by the Company as having any interest in such
shares, in the absence of (i) an effective registration statement with respect
to the shares under the Act, and any other applicable state law, or (ii) an
opinion of counsel satisfactory to the Company that such shares will be offered
for sale, hypothecated, sold or transferred only in a transaction which is
exempt under or is otherwise in compliance with the applicable securities laws.


(d). Creditor has evaluated the risks associated with the acquisition of the
Common Stock and has determined that the acquisition of the Common Stock is a
suitable investment and can bear the entire risk of loss, and
 
(e). Creditor understands and acknowledges that a public trading market for the
Common Stock of the Company currently does not exist and may not be developed in
the future, and as a result, the Common Stock may not be a liquid investment,
and
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION III
 
MISCELLANEOUS
 
3.01. Binding Nature of Agreement. This Agreement shall be binding on and inure
to the respective successors, transferees and assigns of the Company and the
Creditor.
 
3.02. Law Governing. This Agreement shall be governed by and construed under the
laws of the STATE OF DELAWARE, REGARDLESS OF LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS THEREOF.
 
3.03. Entire Agreement. This Agreement represents the entire agreement between
the parties and has been entered into by Creditor with a full understanding of
its terms, with an opportunity to consult with counsel and without inducement or
duress. This Agreement may not be changed orally, and any written change or
amendment must be signed and accepted by the Company. If any provision in this
Agreement is found to be unenforceable, all other provisions will remain fully
enforceable. This Agreement may be executed in counterparts, each of which shall
be considered an original, but all of which together shall constitute one and
the same instrument.


***
WHEREFORE, the undersigned parties to this Loan Conversion Agreement have agreed
to the foregoing as of the Conversion Date.
HotApp International, Inc.


_/s/ Lum Kan Fai______________
 
By: Lum Kan Fai
 
Its: Director
 
 


Singapore eDevelopment Limited


_/s/ Chan Heng Fai______________
 
By: Chan Heng Fai-Director


 

--------------------------------------------------------------------------------